
	
		II
		111th CONGRESS
		2d Session
		S. 4007
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Humane Methods of Livestock
		  Slaughter Act of 1958 to ensure the humane slaughter of nonambulatory
		  livestock, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Downed Animal and Food Safety
			 Protection Act of 2010.
		2.Finding and declaration of policy
			(a)FindingCongress finds that the humane
			 euthanization of nonambulatory livestock in interstate and foreign
			 commerce—
				(1)prevents needless suffering;
				(2)results in safer and better working
			 conditions for persons handling livestock;
				(3)brings about improvement of products and
			 reduces the likelihood of the spread of diseases that have a great and
			 deleterious impact on interstate and foreign commerce in livestock; and
				(4)produces other benefits for producers,
			 processors, and consumers that tend to expedite an orderly flow of livestock
			 and livestock products in interstate foreign commerce.
				(b)Declaration of policyIt is the policy of the United States that
			 all nonambulatory livestock in interstate and foreign commerce shall be
			 immediately and humanely euthanized when such livestock become
			 nonambulatory.
			3.Unlawful slaughter practices involving
			 nonambulatory livestock
			(a)In generalPublic Law 85–765 (commonly known as the
			 Humane Methods of Slaughter Act of 1958) (7 U.S.C. 1901 et seq.)
			 is amended by inserting after section 2 (7 U.S.C. 1902) the following:
				
					3.Nonambulatory livestock
						(a)DefinitionsIn this section:
							(1)Covered
				entityThe term covered
				entity means—
								(A)a stockyard;
								(B)a market agency;
								(C)a dealer;
								(D)a packer;
								(E)a slaughter facility; or
								(F)an establishment.
								(2)EstablishmentThe term establishment means
				an establishment that is covered by the Federal Meat Inspection Act (21 U.S.C.
				601 et seq.).
							(3)Humanely euthanizeThe term humanely euthanize
				means to immediately render an animal unconscious by mechanical, chemical, or
				other means, with this state remaining until the death of the animal.
							(4)Nonambulatory livestockThe term nonambulatory
				livestock means any cattle, sheep, swine, goats, or horses, mules, or
				other equines, that will not stand and walk unassisted.
							(5)SecretaryThe term Secretary means the
				Secretary of Agriculture.
							(b)Humane treatment, handling, and
				dispositionThe Secretary
				shall promulgate regulations to provide for the humane treatment, handling, and
				disposition of all nonambulatory livestock by covered entities, including a
				requirement that nonambulatory livestock be humanely euthanized.
						(c)Humane euthanasia
							(1)In generalSubject to paragraph (2), when an animal
				becomes nonambulatory, a covered entity shall immediately humanely euthanize
				the nonambulatory livestock.
							(2)Disease testingParagraph (1) shall not limit the ability
				of the Secretary to test nonambulatory livestock for a disease, such as Bovine
				Spongiform Encephalopathy.
							(d)Movement
							(1)In generalA covered entity shall not move
				nonambulatory livestock while the nonambulatory livestock are conscious.
							(2)UnconsciousnessIn the case of any nonambulatory livestock
				that are moved, the covered entity shall ensure that the nonambulatory
				livestock remain unconscious until death.
							(e)Inspections
							(1)In generalIt shall be unlawful for an inspector at an
				establishment to pass through inspection any nonambulatory livestock or carcass
				(including parts of a carcass) of nonambulatory livestock.
							(2)LabelingAn inspector or other employee of an
				establishment shall label, mark, stamp, or tag as inspected and
				condemned any material described in paragraph
				(1).
							.
			(b)Effective date
				(1)In generalExcept as provided in paragraph (2), the
			 amendment made by subsection (a) takes effect on the date that is 1 year after
			 the date of enactment of this Act.
				(2)RegulationsNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Agriculture shall promulgate final
			 regulations to implement the amendment made by subsection (a).
				
